SIMPSON, J.—
(dissenting.) — I hold that, even though the law may not specifically provide how the recox’d shall be kexxt ixx regard to bills which are passed and transxnitted to the Governor for approval, yet, if a record is in fact kept and preserved in connection with the proceedings of the Legislatxxre,- the court should have the benefit of that record in tracing the history of the bill. If it is true that a book is kept by the clerical officers of the Legislature, in which the recording secretary of the Governor signs receipts for bills whexx px*esented, and that book is, with the other papers required by law to be filed in the office of Secretary of State, filed in said office, said book should be admitted in evidence by the court.
I hold, also, that the record kept by the recording secretary of the Governor, showing the dates when the bills are presented to that office, and his official stamp on the bill, should have been adxxxitted in evidence. These *607are not in the nature of parol testimony, hut constitute the official record of the history of the bill, through its various stages, until it becomes a law.
For these reasons, I dissent from the opinion of the majority of the court.